Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-10 and 14-19 are under consideration in this application. 
             Claims 11-13 and 20 are held withdrawn from consideration as being drawn to nonelected subject matter.  37 CFR 1.142(b).
Election/Restrictions
Applicant’s election with traverse of Group I and example 33 in the reply filed on November 3, 2021 is acknowledged. The traversal is on the grounds that the examiner has failed to show that inventions lack unity of invention.  This is not found persuasive because for the reasons clearly set forth in the previous Office action.  Applicants merely allege that there is no burden at all on the examiner to search all the inventions. The prior art of record clearly show that the compounds do not make any contribution to the prior art. Further, the claims embrace the entire field of any and all unknown 5- to 10-membered heteroaryl containing any combination of heteroatoms. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds.  In these claims, the variables and their complex meanings and their seemingly endless permutations and combinations, make it virtually impossible to determine the full scope and complete meaning of the claimed subject matter.  The staggering arrangement of possibilities does not even permit classification of the claimed subject matter.  Let alone be searched. The synthesis of such structurally diverse compounds with the expectation that they will prevent or treat any and all unknown STAT3-mediated diseases is 
Applicants request rejoinder of all the withdrawn claims. Claims 11 and 20 are NOT subject to any rejoinder.  Claims 11 and 20 will NOT be rejoined because the claim is not of the same scope as the compound claims. Inventions I and II (multiple active ingredient composition) are independent and distinct because the groups do not share the same or corresponding technical feature. Although the groups include the same compound, the combination composition do not share the same utility as the compound. The utility of a combination or active ingredients depends on the biological activity of the "other" ingredients which may be additive, synergistic or antagonistic with the compound, thus, a different utility from the compound. 
MPEP §803.02 clearly provides: "If the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species. >See MPEP § 808.02. Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461,198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Exparte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility." 

           Note that not only the combination composition encompasses any unknown medicament, etc., which is extremely broad, in addition, the utility of the combination would depend on the other ingredient as well.   The specification is silent as to what the unknown additional ingredients are. It will also be appreciated that the compounds and pharmaceutically acceptable combination regimen will take into account compatibility of the desired therapeutics and/or procedures and the desired therapeutic effect to be achieved. It will also be appreciated that the therapies employed may achieve a desired effect for the same disorder (for example, an inventive compound may be administered concurrently with another agent used to treat the same disorder), or they may achieve different effects (e.g., control of any adverse effects). As used herein, additional therapeutic agents that are normally administered to treat or prevent a particular disease, or condition, are known as appropriate for the disease, or condition, being treated.	
This description clearly support the non-obviousness among the different species since the combination product must take into account the compatibility of the “other” compound with component (i) of the claim, which will then decide on the desirable dosage for interaction and then the end utility can be ascertained.   Each species within the scope of the claims is extremely diverse and complex and these species are not obvious variants of each other based on the current record.
 The application has been examined to the extent readable on the elected compound and expanded to include a genus wherein R2 is (optionally substituted) 6- to 10-membered aryl and R1, R3-R6, Ra and m as set forth in claim 1, exclusively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14-19 is/are rejected under 35 U.S.C. 103 as being obvious over Illig et al. (WO 96/40100).
Illig et al. generically embrace the instant compounds and compositions wherein R1 is (optionally aubstituted) aryl and R4 is (optionally substituted) pyridyl therein.  Note the compounds of formula (I) on pages 6-8 therein.
              It is believed that one having ordinary skill in the art would have found the claimed compounds prima facie obvious, since they are generically embraced by the disclosed formula; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also In re Malagari, 499 F.2 1297, 182 USPQ 549 (CCPA 1974); In re Lemin, 332 F.2d 839, 141 USPQ 814 (CCPA 1964); In re Rosicky, 276 F.2d 656, 125 USPQ 341 (CCPA 1960).  The requisite motivation for arriving at the claimed compounds stems from the fact that they fall within the generic class of compounds disclosed by Illig et al.  Accordingly, one having ordinary skill in the art would have been motivated to prepare any of the compounds embraced by the disclosed generic formula, including those encompassed by the claims, with the expectation that each of them would be suitable for the treatment of carfiovascular diseases, inflammation, etc.                                                       .            It is believed well settled that a reference may be relied upon for all that it would have reasonably conveyed to one having ordinary skill in the art.  In re Fracalossi, 681 F.2d 792, 215 USPQ 569 (CCPA 1982); In re Lamberti, 545 F.2d 747, 192 USPQ 278 (CCPA 1976); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Susi, supra.
Conclusion	
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            



plm
November 8, 2021